DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2/7/2022 has been entered. In addition to the request of request for continued examination. Applicant also filed claim supplemental amendments on 3/1/2022. This Office Action is based on the claim submitted on 3/1/2022.

Claims 1, 3-4 and 6-8 are presented for examination. Claims 1, 4 and 8 have been amended.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as 

Claim Objections
Claims 1, 4 and 8 are objected to because of the following informalities:
“the second agent” at 4th line from bottom of Claim 1 should be “the second software agent” (Claims 4 and 8 are objected due to same reason).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 1, “to select a virtual machine implementing the virtualized software function when the second software agent is called by said first software agent” at lines 16-17 is not clear. It is not clear Applicant intend to mean the selection of the virtual machine is performed at the same time that the second agent is called by the first software agent OR the after the second agent is called by the first software agent (Note: performing A when B can mean A and B are performed at the same time or B is performed after A). The specification does not provide description for the selection of virtual machine for implementing the virtualized software function is performed at the same time of the second software agent is called by the first software agent. The specification does provide some descriptions for performing the selection in sequence after the second software agent is called by the first software agent (see lines 31-2 of pages 7-8 and lines 11-20 of page 8). For the purpose of examination, examiner interprets the limitations above as to select a virtual machine implementing the virtualized software function after the second software agent is called by said first software agent. Note:  the specification does provide some descriptions for performing the selection in sequence after the second software agent is called by the first software agent, but those descriptions are silent about the selection is performed right after the second software agent is called without any other actions occurred between these two actions or the selection is a direct result from the calling without other triggers. Thereby, this after is only considered as the occurrence order of the selection and the calling at the time scale.
Claim 3 is rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 4, Claim 4 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 6-7 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 8, Claim 8 is rejected under the same reason set forth in the rejection of Claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPUB 20180077031 A1, hereafter Chen) in view of Green (US Patent 10664331 B2), Miller (US PGPUB 20170116019 A1) and Narayanasamy et al. (US PGPUB 20200034462 A1, hereafter Narayanasamy).
Chen, Green and Miller were cited on the previous office action.

Regarding to Claim 1, Chen discloses: A method for managing virtualized software functions in a communication network, said method comprising the following acts performed by a control device (see Figs. 1, 4, [0054]-[0055] and [0101]): 
service deployment phase, the service availability management method may include the following steps” and “after the availability management module deployed in the VNFM” and “the availability management module deployed in the VNFM may allocate and configure, for the to-be-deployed service by using an interface of the VNFM”, emphasis added by examiner. Also see [0267] for “the availability management module deployed in the VNFM” at certain embodiments of [0168] is implemented in a form of a software function unit. Deploying, i.e., generating and installing, the software agent availability management module in the VNFM, the module implements as configuration interface to configure and control the to-be deployed service);
invoking the virtualized software function by using the [generated] configuration interface to call the first software agent for execution; executing the virtualized software function on the [selected] virtual machine (see Figs. 1, 4, 11 and [0168]-[0169]; “the availability management module deployed in the VNFM allocates and configures a corresponding resource for the to-be-deployed service”. Also see [0011] for the resource for the to-be-deployed service includes “a virtualized network function VNF, and a virtualized network function component VNFC”, and thus it is understood to one with ordinary skill in the art that in certain embodiments of NFV architecture/system shown as Fig. 4 or Fig. 10, the to-be-deployed service is a particular VNF implemented by resource VNFC, i.e., virtual machine. Thereby, in such embodiments, “the availability management module deployed in the VNFM” is called/invoked to calling VNFC implementing VNF).

Chen does not disclose:

generating a configuration interface defining said functionality, said configuration interface being configured to be used to invoke said virtualized software function;
generating a second software agent, the first software agent being configured to call the second software agent on invocation of said first software agent;
installing said generated second software agent in the control device;
said second software agent being able to select a virtual machine implementing the virtualized software function when the second software agent is called by said first software agent, so as to manage load distribution of said virtualized software function;
in response to said calling the first software agent, the first software agent calling the second software agent for execution; and
in response to said calling the second software agent, the second agent selecting the virtual machine as a function of the load distribution of the virtualized software function and executing the virtualized software function on the selected virtual machine. 
However, Green discloses: A method for managing virtualized [software] functions in a [communication] network, said method comprising the following acts performed by a control device (see Fig. 2, Claim 5 at cols. 15-16 and Claim 17 at col. 16): 
receiving a data model describing functionality of a virtualized [software] function (see “creating a model of computing resources and data hosted by a service provider environment” from Claim 5 at col. 15 and “the computing resources hosted by the service provider environment are virtual computing resources” from Claim 17 at col. 16. Also see lines 11-45 of col. 4 for the model);

generating and installing an agent which implements said configuration interface (see Claim 5; “an API gateway hosting the API”. Note: it is understood to one with ordinary skill in the art that in order to host an API/interface performs access/control resources, it requires to generate and install an agent to implement the API/interface).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the deployment of the availability management module of controlling and configuring virtualized software function in a NFV architecture or system from Chen by including using models and corresponding data of virtualized resources to generate and then deploy an interface to control and configure the corresponding virtualized resources from Green, since it would provide a mechanism of automatically updating interface that controls and configures corresponding computing resources based on the changes in corresponding computing resources or the changes in formatting or other protocols related to the corresponding computing resources (see lines 19-36 of col. 2 from Green).

The combination of Chen and Green does not disclose:
generating a second software agent, the first software agent being configured to call the second software agent on invocation of said first software agent;
installing said generated second software agent in the control device;
a virtual machine implementing the virtualized software function when the second software agent is called by said first software agent, so as to manage load distribution of said virtualized software function;
in response to said calling the first software agent, the first software agent calling the second software agent for execution; and
in response to said calling the second software agent, the second agent selecting the virtual machine as a function of the load distribution of the virtualized software function and executing the virtualized software function on the selected virtual machine.
However, Miller discloses: A method for managing virtualized software functions in a communication network, said method comprising the following acts performed by a control device (see Figs. 1, 3 and Claim 1):
generating a second software agent (see Figs. 1, 3, Claim 1 and Claim 10; “a Virtual Network Function (VNF) manager that manages a VNF that includes plurality of VNF components running on a plurality of virtual machines” and “wherein the VNF components include a database, a load balancer, and a plurality of service instances”, emphasis added. Also see lines 35-40, 50-54, 64-5 of cols. 9-10, lines 44-56 of col. 10. These descriptions are the generation and installation of a new virtual machine running a new VNF component; however since the load balancer type of VNF component is also one of many VNF components that managed by VNF manager, and thus it is reasonable to generate and install the load balancer based on the generation and installation processes of the VNF components), the VNF manager being configured to notify the second software agent on invocation of the VNF manager (see Fig. 4 and [0061]; “The VNF manager 404 also notifies the load balancer 414, via signal 434, that there is a new VNF component to which demand can be distributed. Thus, when the load 
installing said generated second software agent in the control device (see Figs. 1, 3, Claim 1 and Claim 10; “a Virtual Network Function (VNF) manager that manages a VNF that includes plurality of VNF components running on a plurality of virtual machines” and “wherein the VNF components include a database, a load balancer, and a plurality of service instances”, emphasis added. Also see lines 35-40, 50-54, 64-5 of cols. 9-10, lines 44-56 of col. 10. These descriptions are the generation and installation of a new virtual machine running a new VNF component; however since the load balancer type of VNF component is also one of many VNF components that managed by VNF manager, and thus it is reasonable to generate and install the load balancer based on the generation and installation processes of the VNF components);
said second software agent being able to select a virtual machine implementing the virtualized software function when the second software agent is notified by VNF manager, so as to manage load distribution of said virtualized software function (see [0061]; “The VNF manager 404 also notifies the load balancer 414, via signal 434, that there is a new VNF component to which demand can be distributed. Thus, when the load balancer 414 receives a request for service, it can forward that request to any one of the service components, including the newly established VNF component”);
in response to notify the VNF manager, the VNF manager notifies the second software agent for execution (see [0061]; “notifies the VNF manager 404 that the provisioning of the new VNF component is complete via signal 432” and “The VNF manager 404 also notifies the load ; and
in response to said notifying the second software agent, the second agent selecting the virtual machine as a function of the load distribution of the virtualized software function and executing the virtualized software function on the selected virtual machine (see [0061]; “The VNF manager 404 also notifies the load balancer 414, via signal 434, that there is a new VNF component to which demand can be distributed. Thus, when the load balancer 414 receives a request for service, it can forward that request to any one of the service components, including the newly established VNF component”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify one of the multiple VNF components at the NFV architecture or system from the combination of Chen and Green by including a particular load balancer VNF component that manages loads of other VNF components at the NFV architecture or system from Miller, since a load balancer is a well-known component at virtualized environment to distribute workloads between virtual machines to avoid imbalance workload distribution.

Furthermore, Narayanasamy discloses: a message notification sends by program code to a virtualized component can be achieved via a call instruction/command (see [0034]; “program code 142 … can issue a request … to virtualized entity identifier manager 2021 at API 204 (operation 1). API 204 represents an API specification describing the structure (e.g., syntax, semantics, etc.) of any messages (e.g., calls, requests, commands, etc.) processed by the virtualized entity identifier manager 2021”).


Regarding to Claim 4, Claim 4 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 7, the rejection of Claim 4 is incorporated and further the combination of Chen, Green, Miller and Narayanasamy discloses: wherein said first software agent constitutes a manager in the sense of a network function virtualization project (see Figs. 1, 4, 11 and [0168]-[0169] from Chen; “the availability management module deployed in the VNFM allocates and configures a corresponding resource for the to-be-deployed service”. Also see [0011] from Chen for the resource for the to-be-deployed service includes “a virtualized network function VNF, and a virtualized network function component VNFC”. The availability management module deployed in the VNFM constitutes a manager in the sense of a network function virtualization project at the NFV architecture or system).

Regarding to Claim 8, Claim 8 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180077031 A1) in view of Green (US Patent 10664331 B2), Miller (US PGPUB 20170116019 A1) and Narayanasamy et al. (US PGPUB 20200034462 A1, hereafter Narayanasamy) and further in view of Zou (US PGPUB 20170046189 A1).
Chen, Green, Miller and Zou were cited on the previous office action.

Regarding to Claim 3, the rejection of Claim 1 is incorporated, the combination of Chen, Green, Miller and Narayanasamy does not disclose: wherein said second software agent is configured to allow registering of the virtual machines implementing said virtualized function.

However, Zou discloses: a method of performing load balancing comprising:
a load balancer is configured to allow registering of virtual machines that managed by the load balancer (see [0070]; “after the virtualization management device completes the creation operation and the start operation, register the at least one started VM with a load balancer LB”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the functions of load balancer VNF component from the combination of Chen, Green, Miller and Narayanasamy by including registering the VMs managed by load balancer from Zou, and thus the new combination would discloses the missing limitations from the combination of Chen, Green, Miller and Narayanasamy, since it is a well-known and understood mechanism to know which VMs are managed by the corresponding load balancer.

Regarding to Claim 6, the rejection of Claim 4 is incorporated and further Claim 6 is a system claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Response to Arguments
Applicant’s arguments, filled 3/1/2022, with respect to rejections of Claims 1, 3-4 and 6-8 under 102 35 U.S.C. 103 have been full considered. New ground of rejections was made based on the amended limitations.

Compact Prosecution
In addition to the issue of “select a virtual machine implementing the virtualized software function when the second software agent is called by said first software agent” from Claim 1 that Examiner explained at corresponding 112 (b) rejection above, Examiner also wants to mention other claim language interpretation issues. Such as, the plain meaning of “the first software agent calling the second software agent for execution” does not necessary to imply or require the first software agent calls the second software agent to ask the second software agent to execute the function or feature of selecting virtual machine for load distribution function. It also can be calling the second software agent to perform load balancer generic function of waiting for receiving the incoming requests or workloads in order to perform the load distribution function. The specification is silence about the calling is made for the purpose of asking the agent VNFC-LP to perform the load distribution function. The language of “This agent VNF-LP calls the second agent VNFC-LP in the course of a step F12 and the agent VNFC-LP selects a virtual machine VFC as a function of the load distribution of the function VNF” and “the first agent invoking the second agent so that the latter selects one or more virtual machine” from the specification only describes the action of the first agent VNF-LP calls the second agent VNFC-LP is the trigger of the second agent VNFC-LP to select a virtual machine for load distribution function. However, such description does not exclude the possibility of there is some other action also work as trigger for the second agent VNFC-LP to select a virtual machine for load distribution function. Such as, [0061] from reference Miller describes in addition to notifying the load balancer the new virtual machine is available works as one of the candidates for the load distribution function, there is another action of the load balancer wait for receiving a request for service in order to trigger the load distribution function. Furthermore, the plain meaning of “in response to said calling the second software agent, the second agent select the virtual machine” from Claim 1 does not necessary imply or require there is no other action/process being performed after “said calling the second software agent” and before “the second agent selecting the virtual machine”. The language of in response A, performing B does not necessary imply or require A is the only trigger for B or there is no other action/process being performed between A and B together with A to trigger performance of B. The following patent publications provide as evidence to show the language of in response A, performing B does not require A is the only trigger of B or B must be performed after A without a C is performed between A and B: (note: those publications are not provided as prior art references for the art rejection purpose. They are provided as evidences to show the in-response language interpretation issue mentioned above).
[0013] from Jung et al. (US PGPUB 20150043635 A1. Note: this patent publication is also from Orange SA, i.e., the same Assignee as the instance Patent Application) describes feature of “In response to the requirements of the MPEG standard for 3D video coding (3DV), techniques employing both prediction and direct inheritance have been proposed”. However, based on the context of [0013], it is obviously that there were some other actions/processes being performed after the requirement and before the techniques have been proposed.

[0090] from Fieau et al. (US PGPUB 20200128083 A1. Note: this patent publication is also from Orange SA, i.e., the same Assignee as the instance Patent Application) describes feature of “The server 21 transmits this information to the terminal 2 in response to the message received from the terminal 2 in the phase P2”. However, [0092] also describes feature of “the server 21 can attach a certificate guaranteeing its identity to the acknowledgement message transmitted to the terminal 2”. Obviously, such attaching action described by [0092] is performed after “the message received from the terminal 2 in the phase P2” and before “transmits this information to the terminal 2”.
[0087] and Table 1 from Fieau et al. (US PGPUB 20160149993 A1. Note: this patent publication is also from Orange SA, i.e., the same Assignee as the instance Patent Application) describe feature of “in response to the previously submitted request”, “a terminal sending packets with IP address 82.82.80.1 and a source port between 5000 and 6000 … via said Rx interface for example, to the service provider”. However, it is obviously after receiving the previously submitted request and before sending packets, the terminal to send packets would be required to perform some actions like analyzing the previous submitted require to figure out the request is submitted by the premium subscriber or not and using the information from Table 1 to determine how to send the packets based on the result of premium subscriber or not. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196